DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s arguments and amendments filed on 1/21/2022 have been entered.
2. Claims 35, 63, 65, 66 and 68 have been amended.
3. Claims 36 and 62 have been cancelled. Accordingly, the 112 2nd parag. rejection and 102(b) rejection of claim 36 is moot.
4. In view of Applicant limiting claim 35 to the KBM7 cell, the 112 1st parag. written desc. and 102(b) rejections are withdrawn. The prior art does not teach the KBM7 cell as claimed, which was first published in 3/16/2010 by Carette et al. (Blood, Vol. 115(20), pgs. 4039-4042) who first teaches the KBM7 cell comprising a retroviral vector encoding Oct4, Sox2, Klf4 and c-Myc.
5. Claims 35 and 63-68 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 63-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Claim 35 has been amended to recite an adherent, near-haploid mammalian cell derived from a KBM7 cell comprising vectors encoding Oct4, Sox2, Klf4 and c-Myc. However, as set forth below in the 112(b) rejection, claim 35 is indefinite and encompasses two different cells. In this regard, if the cell in claim 35 is an adherent near-haploid mammalian cell comprising vectors encoding Oct4, Sox2, Klf4 and c-Myc, then this would raise the issue of new matter. 
	Specifically, the originally filed claims and the specification do not support an adherent, near haploid mammalian cell comprising vectors encoding Oct4, Sox2, Klf4 and c-Myc. The specification does provide support for a non-adherent near haploid mammalian cell (i.e. KBM7) comprising vectors encoding Oct4, Sox2, Klf4 and c-Myc, however any cells derived from the KBM7 cell will not comprise vectors as instantly claimed, but rather transgenes encoding Oct4, Sox2, Klf4 and c-Myc. This is because, vectors as used in the instant invention, serve only to deliver an exogenous transgene of interest (i.e. Oct4) and the vector itself, such as a retroviral vector, does not persist into cells derived from a retrovirally infected cell. 
	Accordingly, the instant application does not provide support for an adherent, near haploid mammalian cell comprising vectors encoding Oct4, Sox2, Klf4 and c-Myc as instantly claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 63-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 35 is unclear. Specifically, it is not clear if the adherent, near haploid mammalian cell (derived from a KBM7 cell) comprises vectors encoding Oct4, Sox2, Klf4 and c-Myc or that the KBM7 cell comprises said vectors. Amended claim 35, as written, thus encompasses two different cells:   
(i) an adherent, near haploid mammalian cell comprising vectors encoding Oct4, Sox2, Klf4 and c-Myc, or
	(ii) a KBM7 cell comprising vectors encoding Oct4, Sox2, Klf4 and c-Myc.
Further, claim 35 recites, an adherent near haploid cell “derived from” from a KBM7 cell.  The metes and bounds of this term are indefinite because “derived from” can encompass multiple cell types from the origin of KBM7 to the final “deduced” cell type. Additionally, the specification provides no definition of what is encompassed by a cell “derived from” a KBM7 cell and only mentions the phrase “derived from” (with respect to the claimed adherent, near-haploid cell) in paragraphs 10 and 11 on pg. 4.  Therefore, the intended meaning of the term, “derived from” is vague and indefinite.
Since amended claim 35 encompasses two different cells, the claim is indefinite since it is not clear which cell comprises the vectors encoding Oct4, Sox2, Klf4 and c-Myc.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/PETER PARAS JR/            Supervisory Patent Examiner, Art Unit 1632